Citation Nr: 0806015	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for myositis ossificans 
of the left ankle, to include as secondary to the veteran's 
service-connected pes planus.

2.  Entitlement to service connection for schizophrenia with 
major depression.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
condition. 

4.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to the veteran's service-
connected pes planus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck and back 
condition.

6.  Entitlement to service connection for a neck and back 
condition, to include as secondary to the veteran's service-
connected pes planus.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
condition.

8.  Entitlement to service connection for a right ankle 
condition, to include as secondary to the veteran's service-
connected pes planus.

9.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1988.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.  
	
The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to 
service connection for myositis ossificans of the left ankle, 
entitlement to service connection for a right ankle 
condition, entitlement to service connection for a bilateral 
knee condition, and entitlement to an increased rating for 
pes planus.

FINDINGS OF FACT

1.  The veteran's schizophrenia with major depression was not 
manifested during service and has not been shown to be 
causally or etiologically related to service.

2.  An unappealed December 1988 rating decision denied 
service connection for a bilateral knee condition.

3. The evidence pertaining to the veteran's bilateral knee 
condition submitted subsequent to the December 1988 rating 
decision was not previously submitted, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  An unappealed December 1988 rating decision denied 
service connection for a neck and back condition.

5.  The evidence pertaining to the veteran's neck and back 
condition submitted subsequent to the December 1988 rating 
decision was not previously received, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

6.  The veteran's neck and back condition has not been shown 
to be causally or etiologically related to service or to any 
service-connected disability.

7.  An unappealed December 1988 rating decision denied 
service connection for a right ankle condition.

8.  The evidence pertaining to the veteran's right ankle 
condition submitted subsequent to the December 1988 rating 
decision was not previously received, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia 
with major depression have not been met.  38 U.S.C.A. §§ 
1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The RO's December 1988 decision that denied service 
connection for a bilateral knee condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a bilateral knee 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

4.  The RO's December 1988 decision that denied service 
connection for a neck and back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a neck and back 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

6.  The criteria for service connection for a neck and back 
condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).

7.  The RO's December 1988 decision that denied service 
connection for a right ankle condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

8.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a right ankle 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran seeks service connection for schizophrenia with 
major depression.  To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Here, the veteran has been diagnosed with schizophrenia and 
depression.  This is noted throughout the medical record and 
most recently in a treatment note of September 2005.  
However, there is no evidence to support the in-service 
incurrence of this disability, and no nexus to service has 
been established.  The veteran's service medical records are 
silent in this regard.  No psychiatric abnormalities were 
noted on either his entrance or separation examination, and 
the treatment records contain no complaints or diagnoses of 
psychiatric symptoms.  The only possible support for the in-
service incurrence of this disability is a July 2002 lay 
statement from the veteran's mother that describes her son's 
inability to function well in occupational and social 
settings, although the letter does not specifically attribute 
this to the veteran's psychiatric disability.  Nonetheless, 
there is no other support for this element of service 
connection, and the claims file is completely devoid of a 
nexus opinion linking this disability to service.  As such, 
service connection cannot be found on a direct basis. 

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses are included in the list of 
chronic diseases eligible for presumptive service connection.  
Id.  Throughout the VA treatment notes, in January 2004 for 
example, the veteran has reported to providers that his 
psychiatric symptoms began in 1987 and that he was treated 
for these symptoms not long after discharge.  However, there 
is no medical evidence in the file to support this.  The 
earliest post-service medical evidence relating to the 
veteran's psychiatric symptoms of record is from 1990's when 
the veteran was treated for and diagnosed with depression and 
drug abuse.  As such, the presumption for service connection 
for chronic diseases does not apply.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his schizophrenia 
with major depression is related to service.  The veteran, as 
a lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  For all of the above reasons, service connection 
must be denied.

New and Material Evidence Claims

In December 1988 the RO denied service connection for a 
bilateral knee condition, a neck and back condition, and a 
right ankle condition, among other claims.  Notice of this 
denial and of the veteran's appellate rights was sent to the 
veteran later that month.  The veteran did not appeal the 
decision as to his bilateral knee claim or right ankle claim, 
and the December 1988 rating decision became final.  As for 
his neck and back claim, the veteran began pursuing an appeal 
of this issue but withdrew the appeal at an August 1989 
hearing before the RO.  As such, the December 1988 rating 
decision became final as to the veteran's neck and back claim 
as well.

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  The Board finds that in a letter from 
the veteran's representative from September 1991, the veteran 
again sought service connection for his ankle, knee, and back 
condition, to include as secondary to his service-connected 
pes planus.  For such claims received prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

A large number of recent VAMC medical records has been 
received since the 1988 rating decision and this evidence is 
new.  The evidence is also material because at the time of 
the December 1988 rating decision, there was no evidence of a 
current diagnosis as to the veteran's back, knees, or ankles.  
The VA examination conducted for the December 1988 rating 
decision revealed no diagnoses and x-rays indicated no normal 
findings.  Since the 1988 decision, the veteran has received 
diagnoses pertaining to his knees, back, and ankle.  In 
October 2002 the veteran was diagnosed with "likely early 
degenerative joint disease" of the knees.  In December 2002 
a VA provider found he has patella-femoral syndrome of the 
knees.  In June 2003 x-ray findings supported early 
osteoarthritis of the knees and ankles.  In October 2004 the 
veteran was diagnosed with degenerative disc disease of the 
back.  This evidence bears directly and substantially upon 
the specific matter under consideration and is significant 
enough that it must be considered in order to fairly decide 
the merits of the claims.  For these reasons, the veteran's 
claims for service connection for his knees, neck and back, 
and right ankle are reopened.

The veteran's claim for his neck and back condition may 
further be adjudicated on the merits at this time, while the 
claims regarding his right ankle and knees must be remanded 
for due process insufficiencies, as described below.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Service 
connection may also be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Here, in addition to the current diagnosis of degenerative 
disc disease, the veteran's service medical records reflect 
complaints pertaining to his back.  In September 1987 while 
on active duty the veteran was in a car accident and twice 
sought treatment for back pain.  Despite this, the medical 
record reveals only negative nexus opinions between the 
veteran's back condition and service and his service-
connected disabilities.  A November 2003 VA examiner found, 
"[i]n my medical opinion, this patient has a mechanical low 
back pain. Also, does have bilateral pes planus. I do not 
feel like his knee pain or back pain is related to this."  A 
July 2004 VA examiner found, "[t]he patient has degenerative 
disc disease, diagnosed on x-ray. This may be causing his 
back pain but is not a service connected condition in my 
opinion. It is essentially normal aging process."  An April 
2005 VA treatment record attributes the veteran's back pain 
to his weight.  A July 2003 VA treatment note found that 
while the veteran suffers from pain in his knees, ankles, and 
back, "his pain is not likely from skeletal or muscular 
pathology," thus discounting the possibility of any link 
between the current condition and the injury in service.  
There are no other nexus opinions in the claims file.  The 
Board has considered the veteran's arguments in support of 
his assertion that his neck and back condition is related to 
service but the veteran is not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For all of the above reasons, service connection 
must be denied for this claim.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2002, February 2003, October 2003, and March 2006 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The March 2006 letter further provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board further calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, while the 
February and October 2003 letters pertaining to the veteran's 
neck and back, right ankle, and knee claims does not meet the 
requirements of Kent, because the instant decision reopens 
these claims, any deficiency with respect to notice regarding 
new and material evidence is moot.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He appeared for a hearing before the RO 
in May 2005.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for schizophrenia with major depression is 
denied.

Service connection for a neck and back condition is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral knee 
condition is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for a right ankle 
condition is reopened.


REMAND

The veteran's claims for service connection for myositis 
ossificans of the left ankle, a right ankle condition, a 
bilateral knee condition, and his increased rating claim for 
pes planus must be remanded for further development.  

First, the veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  As for his 
service connection claim for a bilateral knee condition, the 
Board notes that the February 2003 letter sent to the veteran 
is insufficient.  The letter informs the veteran of the 
evidence necessary to substantiate a secondary service 
connection claim, but is silent as to the requirements needed 
to establish service connection on a direct basis.  The 
veteran's contentions regarding secondary service connection 
do not preclude the possibility of direct service connection.  
The notice letter also does not direct him to submit any 
pertinent evidence in his possession.  Compliant notice must 
be given.

As for his increased rating claim for pes planus, the Board 
calls attention to the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the October 
2002 VCAA letter does not contain the level of specificity 
set forth in Vazquez-Flores and that a remand in this regard 
is required.
 
In addition to notice deficiencies, each of the claims being 
remanded is in need of a VA examination before adjudication 
can properly take place.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

As for the veteran's ankles, clarification of the diagnosis 
is needed and any link to service must be determined.  
Regarding the left ankle, x-rays taken for the November 2003 
VA examination revealed myositis ossificans, but in July 2004 
the same VA examiner re-evaluated the veteran and made a 
conflicting finding as to the diagnosis.  The examiner 
confusingly explained, "[h]e has no evidence of pathologic 
conditions and specific to his left ankle noted behind his 
left achilles tendon does not involve his ankle joint and 
should not cause a limited range of motion of his ankle."  
As noted above, VA treatment notes have suggested 
osteoarthritis of the veteran's ankles.  A VA examination is 
needed to clarify the veteran's diagnosis and determine 
whether there is any link between his current left ankle 
condition and service or any service-connected disability.
As for his right ankle, clarification of the diagnosis is 
also needed given the conflicting diagnosis of osteoarthritis 
and the July 2004 VA examination report.  Further, service 
medical records show the veteran sought treatment for a right 
ankle injury due to running while on active duty in June 
1988.  The July 2004 VA examiner provided a negative nexus 
opinion as to the link between the veteran's ankle and his 
pes planus, but a nexus opinion to the June 1988 injury in 
service has never been obtained.  An examination is needed in 
this regard.  

As for his knees, the Board notes that upon separation, the 
veteran complained of and the examining physician made note 
of knee pain.  As described above, the veteran has a current 
diagnosis regarding his knees, although this evidence too is 
in conflict with the July 2004 VA examination report.  A 
nexus opinion between the veteran's current condition and the 
knee pain complained of in service has never been sought.  A 
VA examination is needed as to the veteran's knees to clarify 
the diagnosis and provide any nexus to service.
 
As for his pes planus, a VA examination is needed to assess 
the severity of the condition for VA rating purposes.  The 
last VA examination conducted was in 2002 and the report does 
not contain sufficient findings for determining whether the 
veteran may be rated at the next higher evaluation.  A 
current examination is needed.

Accordingly, the case is REMANDED for the following action:

1. As to his claim for service connection 
for a bilateral knee condition, send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim, 
and a request that the veteran submit any 
pertinent evidence in his possession.
2.  As to his increased rating claim for 
pes planus, provide the veteran with 
proper notice of the information or 
evidence needed to establish an increased 
rating claim pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008). 

3.  Afford the veteran a VA examination 
to ascertain the diagnosis of and nature 
and etiology of each of the  following 
conditions:
        a. Left ankle condition
	b. Bilateral knee condition
	c. Right ankle condition

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to his active service, or to the 
veteran's service-connected pes planus.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his pes planus.  The 
examination report must include ranges of 
motion, with notations as to the degree 
of motion at which the veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, particularly DC 5276,  must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).
After all of the above actions have been completed, 
corrective notice and assistance letters have been issued, 
and the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


